Stagy, C. J.,
dissents on the ground that the evidence is not sufficient to go to the jury on the first issue. True, there was evidence before the General Secretary and Treasurer of defendant organization, and its International President and Board of Directors on appeal, to the effect *643that tbe plaintiff was totally and permanently disabled, as be claimed, but this, and tbis alone, does not warrant tbe finding of arbitrariness or mala fides on tbeir part. Nelson v. R. R., 157 N. C., 194, 72 S. E., 998; S. c., 167 N. C., 185, 83 S. E., 322. Furthermore, there was evidence to tbe contrary before these officials at tbe time they passed upon plaintiff’s claim, as witness tbe following from certificate of Dr. E. W. Schoenheit, tbe last physician appointed to examine plaintiff: “I cannot say that be is totally and permanently disabled.”
To say that a jury or fact-finding body may be convicted of fraud simply because it selects out of conflicting evidence, or, at most, rejects tbe positive and accepts tbe negative testimony in a case, is to announce a doctrine at once new and novel in view of tbe many such verdicts rendered and upheld in tbis jurisdiction. Nor does tbe rule which attributes more weight to affirmative testimony go to tbis extent. Why admit negative testimony at all, if it is not to be accepted? S. v. Murray, 139 N. C., 540, 51 S. E., 775.